Citation Nr: 0710065	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  05-22 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-operative 
excisions of basal cell carcinomas and malignant melanoma.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The veteran served in Vietnam, and exposure to herbicides 
is presumed.

2.  The veteran's melanoma and basal cell carcinomas were not 
manifested during his active duty service or for many years 
following his discharge from active duty, and are not related 
to service or to herbicide exposure during service. 

3.  There are no competent medical opinions of record which 
causally relate the claimed disability to active service.   


CONCLUSION OF LAW

Service connection for post-operative excisions of basal cell 
carcinomas and malignant melanoma, to include as due to 
herbicide exposure, has not been established.  38 U.S.C.A. §§ 
1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

In an August 2004 letter, the RO notified the veteran of the 
information required to substantiate a claim of service 
connection.  This letter explained VA's to assist with the 
development of the veteran's claim and explained what 
evidence VA was responsible for obtaining ad what evidence VA 
would assist the veteran in obtaining.  The veteran was 
advised to submit any relevant evidence in his possession.  

An October 2004 letter acknowledged the veteran's claim for 
Agent Orange-related disability and requested additional 
information about the veteran's disability.  This letter also 
explained VA's duty to assist, informed the veteran that he 
should identify any relevant evidence, and stated that the 
veteran should submit any relevant evidence in his 
possession.  These notices also satisfied the timing 
requirements set forth in Pelegrini, as they were provided 
prior to the initial unfavorable rating decision.  The Board 
therefore concludes that the requirements of the duty to 
notify have been satisfied.

B.	Duty to Assist

The RO made reasonable efforts to assist the veteran in this 
case.  The relevant medical records, including service 
medical records and post-service VA treatment records, were 
obtained and associated with the claims file.  The veteran 
has not identified any outstanding evidence in this case.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that an 
examination or medical opinion is not necessary to decide 
this claim.  See 38 C.F.R. § 3.159(c)(4).  As service and 
post-service medical records provide no basis to grant this 
claim, and there is no indication that the current disability 
may be associated with service, the Board finds no basis for 
a VA examination or medical opinion to be obtained.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (discussing 
circumstances when a VA examination is required).

II.  Analysis of Claim

The veteran seeks service connection for post-operative 
excisions of basal cell carcinomas and malignant melanoma, 
which he asserts were caused by exposure to herbicides during 
his service in Vietnam.    

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service. 38 U.S.C.A. §§ 1110.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The law provides a presumption of service connection for 
certain diseases that become manifest after separation from 
service for veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2006).  A veteran, who during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service. 38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2006).

The record establishes that the veteran served in Vietnam 
during the Vietnam era. Therefore, the Board concludes that 
the veteran is presumed to have been exposed to Agent Orange 
during his service. 

VA regulations provide that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostrate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2006).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See 68 Fed. Reg. 27,630-27,641 (May 20,2003).

Melanoma and basal cell carcinomas are not among the diseases 
that have been recognized as presumptively attributable to 
Agent Orange exposure.  See 38 C.F.R. §§ 3.307(a)(6), (d), 
3.309(e).  Therefore, service connection cannot be granted 
for melanoma and basal cell carcinomas on a presumptive 
basis.  38 U.S.C.A.
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (2006).  

Notwithstanding the presumptive provisions originally arising 
out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984) and the Agent Orange Act of 1991, 
Pub. Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has held that 
a claimant is not precluded from establishing service 
connection for a disease claimed to be related to herbicide 
exposure on a direct basis under § 3.303(d).  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  See also Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997). 

While the Board finds that service connection may not be 
granted on a presumptive basis, the Board must still consider 
whether service connection on a direct basis is warranted.

The veteran had active service from January 1966 to March 
1968.  Service medical records are negative for any diagnoses 
or findings of a skin condition.   

Post-service treatment for basal cell carcinomas and 
malignant melanoma is first shown in VA medical records dated 
in 2003.  VA medical records establish that the veteran has 
undergone several surgeries since 2003 to remove basal cell 
carcinomas and malignant melanoma lesions from his back.  
While the VA treatment records confirm a diagnosis and 
ongoing treatment for the claimed condition since 2003, there 
are no medical opinions in evidence that causally relate  the 
veteran's basal cell carcinomas and malignant melanoma to 
Agent Orange exposure or to any other incident of service.

There is no evidence in this case, other than the veteran's 
contentions, the claimed conditions are due to in-service 
Agent Orange exposure.  However, as a layperson, the veteran 
is not competent to provide a medical opinion on the etiology 
of a disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In conclusion, the weight of evidence establishes that the 
veteran's basal cell carcinomas and malignant melanoma began 
many years after service and were not caused by any incident 
of service, including exposure to Agent Orange.  There is no 
competent medical evidence of record that establishes a 
direct connection between the veteran's post-operative basal 
cell carcinomas and malignant melanoma and his service, to 
include as due to herbicide exposure.  The Board therefore 
concludes that there is a preponderance of the evidence 
against the veteran's claim for service connection.  As the 
evidence is not in relative equipoise in this case, the 
veteran may not be afforded the benefit of the doubt.  § 
5107.

ORDER

Entitlement to service connection for post-operative 
excisions of basal cell carcinomas and malignant melanoma, 
including as a result of exposure to Agent Orange, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


